1

2
                                   UNITED STATES DISTRICT COURT
3
                                           DISTRICT OF NEVADA
4
                                                      ***
5
      TONY HINES,                                              Case No. 2:18-cv-02373-JAD-NJK
6
                                              Plaintiff,               ORDER
7             v.
                                                                    (Docket No. 1)
8     JAMES DZURENDA, et al.,

9                                          Defendants.
10

11

12   I.      DISCUSSION

13           Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

14   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has filed an

15   application to proceed in forma pauperis. Docket No. 1.

16           Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28 U.S.C.

17   § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed in forma

18   pauperis and attach both an inmate account statement for the past six months and a properly

19   executed financial certificate. Plaintiff has not submitted an inmate account statement. See Docket

20   No. 1. Therefore, the in forma pauperis application is denied without prejudice. The Court will

21   retain Plaintiff’s civil rights complaint, Docket No. 1-1, but will not file it until the matter of the

22   payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure the

23   deficiencies of his application to proceed in forma pauperis, or in the alternative, pay the full filing

24   fee for this action. If Plaintiff chooses to file a new application to proceed in forma pauperis, he

25   must file a fully complete application to proceed in forma pauperis, including the inmate account

26   statement and the properly executed financial certificate.

27

28
                                                           1
1
     II.     CONCLUSION
2
             For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
3
     pauperis, Docket No. 1, is DENIED without prejudice to file a new application.
4
             IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
5
     approved form application to proceed in forma pauperis by a prisoner, as well as the document
6
     entitled information and instructions for filing an in forma pauperis application.
7
             IT IS FURTHER ORDERED that, no later than January 16, 2019, Plaintiff shall either:
8
     (1) file a fully complete application to proceed in forma pauperis, on the correct form with
9
     complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400
10
     fee for filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
11
             IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
12
     dismissal of this action may result.
13
             IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint, Docket
14
     No. 1-1, but shall not file it at this time.
15

16           DATED: December 17, 2018.

17

18
                                                    NANCY J. KOPPE
19                                                  UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28
                                                       2
